DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 10/09/2020 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-20 of copending Application No. 16/798,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following resons:
Claims 1-20 of this application are anticipated by claims 1-4 and 8-20 of the copending application as both are drawn to the same structural limitations of an entrance refrigerator comprising a cabinet, a housing, an outdoor side door, an indoor side door, a cold air supplier, a thermoelectric module, a heat absorption fan, a heat dissipation fan, a thermoelectric element, a cold sink and a heat sink as claimed. Therefore, one of ordinary skill in the art would recognize that claims 1-20 of this application are anticipated by claims 1-4 and 8-20 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-13 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of copending Application No. 16/798,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following resons:
Claims 1-2, 4-13 and 16-19 of this application are anticipated by claims 1 and 4-20 of the copending application as both are drawn to the same structural limitations of an entrance refrigerator comprising a cabinet, a housing, an outdoor side door, an indoor side door, a cold air supplier, a thermoelectric module, a heat absorption fan, a heat dissipation fan, a thermoelectric element, a cold sink and a heat sink as claimed. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 would be allowable if the nonstatutory double patenting rejection is overcome as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show wherein the thermoelectric module is at least partially located within the through-hole in the bottom of the cabinet and wherein a bottom of the storage compartment comprises: a main floor; and a sub floor disposed lower than the main floor, the sub floor having the through-hole formed therein, wherein the main floor slopes downward toward the sub floor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered in the same field of endeavor as this application: US 3,078,682, US 4,024,729, US 9,605,888, US 7,254,958, and US 4,368,622.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763